DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is responsive to the application Nº 15930563 filed on May 13th, 2020 in which claims 1-18 are pending and ready for examination.

Drawings
3.	The examiner contends that the drawings submitted on 06/22/2020 are acceptable for examination proceedings.

Claim Objections
4.	Claim 5 is objected to because of the following informalities: On line 3 of the claim, the Applicant inadvertently ended the claim with a semi-colon instead of a period. Appropriate correction is required.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1-7 and 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hosek et al. (US Pub. Nº 2013/0000860), in view of Barton et al. (US Pub. Nº 2014/0322451).

8.	Regarding independent claim 1: Hosek et al. disclosed an electrohydrodynamic printing system comprising: 
 	a reservoir ([0117], line 1; also see Fig. 13, reference 314) having a discharge nozzle ([0117], line 6; also see Fig. 1, reference 322), the discharge nozzle having a distal tip (Fig. 1, the lowermost part of the nozzle 322); 
 	a heating coil disposed proximate to the discharge nozzle, the heating coil being configured to heat the reservoir proximate to the discharge nozzle ([0117], lines 2-3; also see Fig. 13, reference 342); 
 	a collector plate located vertically below the distal tip (Fig. 13, reference 320).
 	Hosek et al. are silent about a collector plate located vertically below the distal tip a distance of not more than 1.5 mm; and an electric potential supply having a first electrode electrically connected to the discharge nozzle and a second electrode electrically connected to the collector plate, wherein an electrical potential generated by the electric potential supply is less than 2 kV.
 	Barton et al. disclosed an electrohydrodynamic printing system ([0002], lines 1-2; also see Fig. 1, reference 100) comprising a reservoir (Fig. 1, reference 102), a nozzle (Fig. 1, reference 104), a collector plate (Fig. 1, reference 106), located vertically below the distal tip a distance of not more than 1.5 mm ([0042], line 6; also see Fig. 1, reference H); and an electric potential supply having a first electrode electrically connected to the discharge nozzle (See Fig. 1, the electrode of the power supply 114 connected to the nozzle 104) and a second electrode electrically connected to the collector plate (See Fig. 1, the electrode of the power supply 114 connected to the plate 106), wherein an electrical potential generated by the electric potential supply is less than 2 kV ([0039], lines 3-4; also see Fig. 2 for clarifications).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Barton et al. with those of Hosek et al. by adjusting the nozzle to substrate distance and the intensity of the electric field in order to efficiently control the trajectory of the drops as disclosed by Barton et al. in paragraph [0038].

9.	Regarding claim 2: The combination of Hosek et al. and Barton et al. disclosed the electrohydrodynamic printing system according to claim 1, wherein the reservoir consists of a gravity feed (Barton et al. Fig. 13, reference 314 is a gravity feed reservoir).

10.	Regarding claim 3: The combination of Hosek et al. and Barton et al. disclosed the electrohydrodynamic printing system according to claim 1.
 	Hosek et al. are silent about wherein the distal tip discharges print material from the reservoir, the print material having a width of less than 10 microns.
 	Barton et al. disclosed wherein the distal tip discharges print material from the reservoir, the print material having a width of less than 10 microns (Barton et al. [0058], lines 3-5).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Barton et al. with those of Hosek et al. by reducing the size of the printed material in order to increase the printing accuracy as disclosed by Barton et al. in paragraph [0058].

11.	Regarding claim 4: The combination of Hosek et al. and Barton et al. disclosed the electrohydrodynamic printing system according to claim 1, wherein the electric potential supply generates an electric field at the discharge nozzle to discharge printing material from the reservoir, through the discharge nozzle, and to the collector plate (Barton et al. See Figs. 1 and 2).

12.	Regarding claim 5: The combination of Hosek et al. and Barton et al. disclosed the electrohydrodynamic printing system according to claim 1, further comprising an air focusing flowing system disposed proximate to the distal tip (Hosek et al. [0117], lines 1-2; also see Fig. 13, reference 318).

13.	Regarding claim 6: The combination of Hosek et al. and Barton et al. disclosed the electrohydrodynamic printing system according to claim 5, wherein the air focusing flowing system comprises a chamber in fluid communication with the distal tip, such that printing material from the reservoir flows through the distal tip and into the chamber (Hosek et al. [0117], lines 1-2; also see Fig. 13, reference 318), the chamber further comprising a pressurized gas input (Hosek et al. Fig. 13, reference 528).

14.	Regarding claim 7: The combination of Hosek et al. and Barton et al. disclosed the electrohydrodynamic printing system according to claim 6, wherein the -25-Attorney Docket No.: DRE-067 chamber comprises an output orifice disposed vertically below the distal tip, such that the printing material vertically discharges from the distal tip to the output orifice for discharge from the air focusing flowing system (Hosek et al. Fig. 13, reference 329).

15.	Regarding claim 9: The combination of Hosek et al. and Barton et al. disclosed a method of electrohydrodynamic printing comprising the steps of:
 	(a) providing the system according to claim 5 (See the rejection of Claim 5); 
 	(b) adding a printing material to the reservoir (Hosek et al. Fig. 13, reference 344); 
 	(c) selecting one of the electric potential supply to supply the electric potential (Barton et al. [0039], lines 3-4) and the air focusing flowing system to supply pressurized gas to the chamber (Hosek et al. Fig. 13, reference 528); 
 	(d) using the selection from step (c) to discharge the printing material from the distal tip to the collection plate (Hosek et al. Fig. 13, droplets 316 are being discharged onto the plate 320).

16.	Regarding claim 10: The combination of Hosek et al. and Barton et al. disclosed the method according to claim 9, wherein step (c) comprises also selecting the other of the electric potential supply to supply the electric potential (Barton et al. [0039], lines 3-4) and the air focusing flowing system to supply pressurized gas to the chamber (Hosek et al. Fig. 13, reference 528).

17.	Regarding claim 11: The combination of Hosek et al. and Barton et al. disclosed the method according to claim 9, wherein step (d) comprises forming a line of printing material having a width of less than 10 microns (Barton et al. [0058], lines 3-5).

18.	Regarding claim 12: The combination of Hosek et al. and Barton et al. disclosed the method according to claim 9, wherein step (b) comprises providing the printing material in the absence of a solution (Hosek et al. [0117], lines 2-3. The material 344 is a molten alloy in the absence of a solution).

19.	Regarding claim 13: The combination of Hosek et al. and Barton et al. disclosed the method according to claim 9, further comprising, prior to step (d), the step of heating the printing material in the reservoir (Hosek et al. [0117], lines 2-3; also see Fig. 13, reference 342).

20.	Regarding claim 14: The combination of Hosek et al. and Barton et al. disclosed the method according to claim 13, wherein the step of heating the printing material in the reservoir comprises melting the printing material (Hosek et al. [0117], lines 2-3; also see Fig. 13, reference 342).

21.	Regarding claim 15: The combination of Hosek et al. and Barton et al. disclosed a method of electrohydrodynamic printing comprising the steps of:
 	(a) providing the system according to claim 1 (See the rejection of Claim 1); 
 	(b) adding a printing material to the reservoir (Hosek et al. Fig. 13, reference 344); and 
 	(c) applying not more than about 2kV across the first electrode and the second electrode (Barton et al. [0039], lines 3-4; also see Fig. 1 reference 114), -26-Attorney Docket No.: DRE-067thereby discharging the printing material from the nozzle to the collector plate (See Barton Fig. 1).
 	Hosek et al. are silent about the printing material being a polymer such that the polymer is not diluted in solution.
 	Barton et al. disclosed an electrohydrodynamic printing apparatus ([0002], lines 1-2; also see Fig. 1, reference 100), wherein the printing material is either a molten alloy or a polymer such that the polymer is not diluted in solution ([0031], lines 5-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Barton et al. with those of Hosek et al. by using a polymer as a printing material in order to support polymer-based printing.

22.	Regarding claim 16: The combination of Hosek et al. and Barton et al. disclosed the method according to claim 15, further comprising, after step (a), heating the nozzle (Hosek et al. [0117], lines 2-3; also see Fig. 13, reference 342).

23.	Regarding claim 17: The combination of Hosek et al. and Barton et al. disclosed the method according to claim 15, wherein step (c) comprises forming a line of printing material having a width of less than 10 microns (Barton et al. [0058], lines 3-5).

24.	Regarding claim 18: The combination of Hosek et al. and Barton et al. disclosed the method according to claim 15, wherein the polymer comprises polycaprolactone or polylactic acid (Barton et al. [0031], lines 5-6).

Allowable Subject Matter
25.	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
26.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

27.	U.S. Patent application publication number 2018/0036729 to Furtaw et al. also disclosed a similar invention in Fig. 1.

28.	U.S. Patent publication number 5,310,165 to Benz et al. also disclosed a similar invention in Fig. 3.

29.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
30.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
31.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
32.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853